DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 11-14 & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (U.S. Pub 2014/0120987) hereinafter Kim.

As per Claim 1, Kim teaches A method for generating a command to be processed by a voice- controlled electronic device, the method comprising: receiving a voice input representative of a first portion of a command to be processed by the electronic device; (Fig. 4A, ¶97, ¶98 wherien  A user inputs a voice or speech `memo` via the microphone 122 and the controller 180 then outputs a result of the corresponding recognition as a text 411 to the 
receiving a selection of content displayed on a screen of the electronic device, the selected content being representative of a second portion of the command to be processed by the electronic device; and (Fig. 4A, ¶98 wherien The controller 180 then displays a text 423 and a memo application module 430 may be displayed on a bottom end of the touchscreen 151. On the memo application module 430, a menu for determining whether to save can be displayed together with the memo content, i.e., the text 413 corresponding to the voice recognized result. In doing so, it can save the recognized memo content if a save menu displayed on the memo application module 430 is selected by a touch input )
 generating the command based on a combination of the voice input and the selected content. (¶13 wherein entering a voice recognition mode, receiving an input of at least one user voice input via a microphone, displaying a recognition result of each of the input at least one user voice on a touchscreen, receiving an input for selecting one of the at least one recognition result, and if a user voice is additionally input via the microphone while the one of the at least one recognition result is selected, processing the selected recognition result in a manner of combining the selected recognition result with a recognition result of the additionally input user voice)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein the command corresponds to a query to a virtual assistant executed on the electronic device. (Fig. 9, ¶31, ¶126 wherien If the user inputs a voice corresponding to the message content to send, a recognized content 912 is displayed. The controller 180 outputs a text 922 querying whether the user will send the content. Together with the text 922, a text message application module 930 containing the recognized content can be displayed. In this instance, if the user selects a send menu displayed on the text message application module 930, the corresponding content can be sent)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein the screen is a touch screen and wherein the selection of the content is made by a touch input on the touch screen. (Fig. 9, ¶55, ¶57 wherein If a touch input is made to the touch sensor/touchpad, a signal(s) corresponding to the touch input is transferred to a touch controller. The touch controller processes the signal(s) and then transfers the processed signal(s) to the controller 180. Therefore, the controller 180 is made aware when a prescribed portion of the display 151 is touched)

	As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein, when the selection of the content comprises a selection of text, combining the voice input with the selected content comprises: combining a transcription of the voice input with the selected text. (Fig. 4A, ¶97, ¶98 wherien  the user inputs a voice as the memo content `Let's write a proposal. July` through the microphone 122 which is converted to a text 413 by the controller 180 and then displayed on the touchscreen 151 wherein The controller 180 then displays a text 423 and a memo application module 430 may be displayed on a bottom end of the touchscreen 151. On the memo application module 430, a menu for determining whether to save 

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein, when the selection of the content comprises a selection of a display region on the screen, combining the voice input with the selected content comprises: 
performing text recognition on the selected display region to obtain text included therein as selected text; and (Fig. 9, ¶55,¶56,¶57 wherein If a touch input is made to the touch sensor/touchpad which is configurable to detect pressure of a touch as well as a touched position or size, a signal(s) corresponding to the touch input is transferred to a touch controller. The touch controller processes the signal(s) and then transfers the processed signal(s) to the controller 180. Therefore, the controller 180 is made aware when a prescribed portion of the display 151 is touched)
combining a transcription of the voice input with the selected text. (Fig. 4A, ¶97, ¶98 wherien  the user inputs a voice as the memo content `Let's write a proposal. July` through the microphone 122 which is converted to a text 413 by the controller 180 and then displayed on the touchscreen 151 wherein The controller 180 then displays a text 423 and a memo application module 430 may be displayed on a bottom end of the touchscreen 151. On the memo application module 430, a menu for determining whether to save can be displayed together with the memo content, i.e., the text 413 corresponding to the voice recognized result. In doing so, it can save the recognized memo content if a save menu displayed on the memo application module 430 is selected by a touch input)

As per Claim 8, the rejection of claim 5 is hereby incorporated by reference; Kim further teaches wherein a character set of the transcription of the voice input and a character set of the selected text are different. (Fig. 4A, ¶97, ¶98 wherien  the user inputs a voice as the memo content `Let's write a proposal. July` through the microphone 122 which is converted to a text 413 by the controller 180 and then displayed on the touchscreen 151 wherein The controller 180 then displays a text 423 and a memo application module 430 may be displayed on a bottom end of the touchscreen 151. On the memo application module 430, a menu for determining whether to save can be displayed together with the memo content, i.e., the text 413 corresponding to the voice recognized result. In doing so, it can save the recognized memo content if a “save” menu displayed on the memo application module 430 is selected by a touch input)

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein the voice input includes an instruction to be processed by the electronic device and wherein the selected content corresponds to a parameter associated with the instruction. (Fig. 9, ¶31, ¶126 wherien If the user inputs a voice corresponding to the message content to send, a recognized content 912 is displayed. The controller 180 outputs a text 922 querying whether the user will send the content. Together with the text 922, a text message application module 930 containing the recognized content can be displayed. In this instance, if the user selects a send menu displayed on the text message application module 930, the corresponding content can be sent)

As per Claim 11, the rejection of claim 1 is hereby incorporated by reference; Kim further teaches wherein, upon recognizing that the voice input representative of the first portion of the command does not represent a full command, the electronic device waits for the selection of the content. (Fig. 4A, ¶97, ¶98 wherien  the user inputs a voice as the memo content `Let's write a proposal. July` through the microphone 122 which is converted to a text 413 by the controller 180 and then displayed on the touchscreen 151 wherein The controller 180 then displays a text 423 and a memo application module 430 may be displayed on a bottom end of the touchscreen 151. On the memo application module 430, a menu for determining whether to save can be displayed together with the memo content, i.e., the text 413 corresponding to the voice recognized result. In doing so, it can save the recognized memo content if a “save” menu displayed on the memo application module 430 is selected by a touch input)

Claim 12 is similar in scope to Claim 1; therefore, Claim 12 is rejected under the same rationale as Claim 1.

As per Claim 13, Kim teaches A non- transitory computer readable recording medium comprising the computer program product of claim 12. (¶76,¶156 Various embodiments described herein may be implemented in a computer-readable medium using  computer software, hardware, or some combination of computer software and hardware such as one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors wherein the above-described methods can be implemented in a program recorded medium as processor-readable 

Claim 14 is similar in scope to Claim 1; therefore, Claim 14 is rejected under the same rationale as Claim 1.

Claim 16 is similar in scope to Claim 8; therefore, Claim 16 is rejected under the same rationale as Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hanumara et al. (U.S. Pub 2015/0100916) hereinafter Han.

As per Claim 4, the rejection of claim 3 is hereby incorporated by reference; Kim previously taught the touch input and the content. However, Kim does not explicitly teach wherein the touch input corresponds to a sliding gesture covering the content to be selected.
Han teaches wherein the touch input corresponds to a sliding gesture covering the content to be selected. (Fig. 2A, Fig. 2B, ¶34 wherein The autoscroll UI control 114 may interpret the tap-and-drag gesture as selecting the content between and including the initial selection point and the final selection point wherein tapping the `15` and dragging the user's hand 240 to the `1` may be interpreted by the autoscroll UI control 114 as selecting a range of dates starting from Apr. 15, 2011 back to Apr. 1, 2011)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of autoscroll regions of Han with the teaching of convenient voice recognition functions of Kim because Han teaches providing autoscroll regions within a user interface ("UI"). Utilizing an implementation of the concepts and technologies disclosed herein, a touch-enabled UI may be provided for selecting content, such as ranges of dates, which may be more intuitive for users than previous UIs for selecting content. (¶3)

Claims 7, 10 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Duan et al. (U.S. Pat 6,223,150), hereinafter Duan.

As per claim 7, the rejection of claim 5 is hereby incorporated by reference; Kim previously taught the voice input and the selected text. However, Kim does not explicitly teach wherein a language of the transcription of the voice input and a language of the selected text are different.
wherein a language of the transcription of the voice input and a language of the selected text are different. (Fig. 14, col. 1, lines 5-10, col. 17 lines 50-65 wherien a speech or voice translation system translates input wherien the alternate hypotheses of an input in the source language are translated. The hypotheses alternatives are displayed as source language-target language pairs 1404, 1406 and 1408. In this case the source language is English and the target language is Japanese)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of parsing in a spoken language translation system of Duan with the teaching of convenient voice recognition functions of Kim because Duan teaches performing syntactic analysis and integrating syntactic analysis example-based machine translation so that the advantages of syntactic analysis and example-based processing are maximized without suffering from the flaws of rule-based systems. (col.13 lines 15-22)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Kim previously taught the selection of content. However, Kim does not explicitly teach wherein the selection of the content is received upon failure to correctly transcribe voice input representing the content.
Duan teaches wherein the selection of the content is received upon failure to correctly transcribe voice input representing the content. (Fig. 10, Fig. 12, col.  14 lines 33-37, col. 16 lines 32-67 Wherein the shallow syntactic analyzer can also be integrated with a statistical processing component which may help resolve lexical ambiguities and other local ambiguities to reduce the burden of the example-data processing wherien operation begins with the receipt of a speech input 1201 at the acoustic speech recognition component 1202. The acoustic speech 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of parsing in a spoken language translation system of Duan with the teaching of convenient voice recognition functions of Kim because Duan teaches performing syntactic analysis and integrating syntactic analysis example-based machine translation so that the advantages of syntactic analysis and example-based processing are maximized without suffering from the flaws of rule-based systems. (col.13 lines 15-22)

Claim 15 is similar in scope to Claim 7; therefore, Claim 15 is rejected under the same rationale as Claim 7.

Related Art
Related Art not relied upon REDDY et al. (U.S. Pub 2019/0094980) for teaching receiving at least one of a voice input and at least one gestural input from a user. The method further includes determining an emotional state of a user by mapping at least one of the voice input and the at least one gestural input with a set of emotions and dynamically interacting with the user based on the determined emotional state. Dominach et al. (U.S. Pat RE44,418 E) for teaching The SRE 110 takes as input the user utterance 104, a grammar to be matched against the utterance 104, and a set of parameters 114, such as the confidence thresholds governing unambiguous recognition and inclusion of close matches. If the utterance matches a token in the grammar with a confidence higher than the threshold for unambiguous recognition, the recognized utterance 104 is passed to the application. Otherwise, a set of alternatives with their confidence values is passed to the selection algorithm 116 to begin the disambiguation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.